755 N.W.2d 186 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Keith Burnell DAVIS, Defendant-Appellant.
Docket No. 136073. COA No. 272547.
Supreme Court of Michigan.
September 10, 2008.
On order of the Court, the application for leave to appeal the January 29, 2008 judgment of the Court of Appeals is considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE in part the judgment of the Court of Appeals, and we REMAND this case to the Kent Circuit Court for reconsideration of scoring offense variable 10, MCL 777.40, in light of this Court's decision in People v. Cannon, 481 Mich. 152, 749 N.W.2d 257 (2008). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do no retain jurisdiction.